Case 1:19-cv-00874-RBJ-MEH Document 233-1 Filed 08/19/20 USDC Colorado Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

   Civil Action No.: 19-cv-00874-RBJ-MEH

   WARNER RECORDS INC., et al.,

                      Plaintiffs,

   v.

   CHARTER COMMUNICATIONS, INC.,

               Defendant.
   ______________________________________________________________________________

     DECLARATION OF NEEMA T. SAHNI IN SUPPORT OF PLAINTIFFS’ PARTIAL
      OBJECTION TO SPECIAL MASTER’S AUGUST 12, 2020 ORDER RESOLVING
                               DISCOVERY DISPUTES
   ______________________________________________________________________________


           I, Neema T. Sahni, hereby declare and state as follows pursuant to 28 U.S.C. § 1746:

           1.         I am a partner of the law firm Covington & Burling LLP, attorneys of record for

   Plaintiffs. I submit this declaration in support of Plaintiffs’ Partial Objection to the Special

   Master’s August 12, 2020 Order Resolving Discovery Disputes. I have personal knowledge of all

   facts stated in this declaration, and if called upon as a witness, I could and would competently

   testify thereto.

           2.         Attached hereto as Exhibit 1 is a true and correct copy of Plaintiffs’ First Set of

   Requests for Production (“RFPs”) served on Charter Communications, Inc. (“Charter”) on June

   10, 2020.

           3.         Attached hereto as Exhibit 2 is a true and correct copy of excerpts from the

   transcript of the May 18, 2020 hearing before Special Master Rodriguez.
Case 1:19-cv-00874-RBJ-MEH Document 233-1 Filed 08/19/20 USDC Colorado Page 2 of 3




          4.        Attached hereto as Exhibit 3 is a true and correct copy of excerpts from the

   transcript of the July 2, 2020 hearing before Special Master Rodriguez.

          5.        Attached hereto as Exhibit 4 is a true and correct copy of an excerpt of a July 13,

   2020 chart of disputed discovery issues submitted to the Special Master for a July 15, 2020

   discovery conference, excerpted to reflect only the portion of that letter-brief that relates to the

   discovery issue that is the subject of the instant Objection.

          6.        Attached hereto as Exhibit 5 is a true and correct copy of excerpts from the

   transcript of the July 15, 2020 hearing before Special Master Rodriguez.

          7.        Attached hereto as Exhibit 6 is a true and correct copy of a July 17, 2020

   declaration from a Charter employee, and an associated cover letter from counsel for Charter.

          8.        Attached hereto as Exhibit 7 is a true and correct copy of a July 21, 2020

   declaration from Plaintiffs’ expert, Barbara Frederiksen-Cross, and an associated cover letter.

          9.        Attached hereto as Exhibit 8 is a true and correct copy of Charter's Third

   Supplemental Responses to Plaintiffs Second Set of Interrogatories.

          10.       Attached hereto as Exhibit 9 is a true and correct copy of Charter’s July 9, 2020

   privilege log.

          11.       Attached hereto as Exhibit 10 is a true and correct copy of a July 13, 2020 chart of

   privilege log challenges that Plaintiffs submitted to the Special Master for the July 15, 2020

   discovery conference.

          12.       Attached hereto as Exhibit 11 is a true and correct copy of a June 1, 2020 letter

   from Plaintiffs’ counsel to the Special Master.




                                                     2
Case 1:19-cv-00874-RBJ-MEH Document 233-1 Filed 08/19/20 USDC Colorado Page 3 of 3




           13.       Attached hereto as Exhibit 12 is a true and correct copy of an excerpt of Charter’s

   Motion to Compel submitted to Special Master Rodriguez on July 16, 2020, excerpted to reflect

   only the portion of that letter-brief that relates to the discovery issue that is the subject of the instant

   Objection.

           14.     Attached hereto as Exhibit 13 is a true and correct copy of Plaintiffs’ Objections

   and Responses to Charter’s Second Set of Requests for Production, served on March 26, 2020.

           15.     Attached hereto as Exhibit 14 is a true and correct copy of an excerpt of Charter’s

   Statement of Pending Discovery Disputes and Plaintiffs’ Responses, exchanged with Plaintiffs

   on June 26, 2020, and submitted to Special Master Rodriguez on July 1, 2020 excerpted to

   reflect only the portion of that letter-brief that relates to the discovery issue that is the subject of

   the instant Objection.

           16.     Attached hereto as Exhibit 15 is a true and correct copy of an excerpt of

   Plaintiffs’ Opposition to Charter’s Motion to Compel, submitted to the Special Master on July

   21, 2020, excerpted to reflect only the portion of that letter-brief that relates to the discovery

   issue that is the subject of the instant Objection.



           I declare under penalty of perjury under the laws of the United States of America that the

   foregoing is true and correct.



           Executed this 19th day of August, 2020 in Los Angeles, California.

                                                             /s/ Neema T. Sahni
                                                             Neema. T Sahni



                                                         3
